DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (Pub No 20170142022) in view of Hanscom (Pub No 20180089114).

Regarding claim 1 and 10,
 	Bartels teaches an apparatus comprising: 
 	a data input; a data output; a first buffer; a second buffer; and  
 	 control logic equipped to route data packets that are received through the data input to the first buffer or the second buffer and to provide data packets that are to be output through the data output from the first buffer or the second buffer, and(interpreted as Incoming data items are relayed to a distributor 57 which is adapted to distribute the data items depending on the operation mode and the data type of the data items to one of the buffers 1, 3, 5 of the transmitter 53. In FIG. 6 the buffers 1, 3, 5 are only generally indicated and not shown in detail. In particular, the transmitter 53 comprises a live buffer 1a, 1b, 1c and a main buffer 3a, 3b, 3c for each first data type and an overflow buffer 5a, 5b, 5c, 5d for each first and second data type, see para [0072]) to provide the data packet from the buffer that has the newest valid data packet when no data packet is being written into the buffers at the start of the readout.  (interpreted as The newest valid data packet is interpreted as the The buffers are all last-in-first-out (LIFO) buffers or stacks, see para [0012]).
 	However does not teach to flag them as valid or invalid;
 	equipped to provide a data packet that is to be output through the data output from the first buffer when the data packet is being written into the first buffer at the time of a start of the readout, to provide the data packet from the second buffer when the data packet is being written into the second buffer at the time of the start of the readout,

 	Hanscom teaches to flag them as valid or invalid, and (interpreted as the first bad value can be flagged on the write side of the buffer such that the read side need not continue reading errant values from the buffer once it is known that at least one bad value has been received, see para [0017]).
 	equipped to provide a data packet that is to be output through the data output from the first buffer when the data packet is being written into the first buffer at the time of a start of the readout, to provide the data packet from the second buffer when the data packet is being written into the second buffer at the time of the start of the readout, (interpreted as At block 608, based on receiving the notification indicator 414, the controller 110 reads the cut-through buffer 402 from the second clock domain 416 continuously without pausing until the one or more values are retrieved and any additional values written to the cut-through buffer 402 during the reading of the one or more values are retrieved, see para [0029]). 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Bartels with the buffer output method taught by Hanscom to decrease the latency in reading out packets.


Regarding claim 2,
 	Bartels in view of Hanscom teaches the apparatus according to claim 1, wherein the control logic is equipped to flag a data packet as invalid if, while the data packet is being read out from one of the buffers, writing of a data packet into one of the buffers is begun.  (interpreted as Metadata can be included with the data values to identify an error condition for early termination. For example, to stop a bad read, the first bad value can be flagged on the write side of the buffer such that the read side need not continue reading errant values from the buffer once it is known that at least one bad value has been received, see Hanscom para [0017]).

Regarding claim 5,
 	Bartels in view of Hanscom teaches the apparatus according to claim 1, wherein the control logic is equipped to provide the data packet that is to be output through the data output from the buffer that was last written if no data packet is being written into the buffers at the start of the readout and the data packet written into the last-written buffer is flagged as valid. (interpreted as Incoming data items are relayed to a distributor 57 which is adapted to distribute the data items depending on the operation mode and the data type of the data items to one of the buffers 1, 3, 5 of the transmitter 53. In FIG. 6 the buffers 1, 3, 5 are only generally indicated and not shown in detail. In particular, the transmitter 53 comprises a live buffer 1a, 1b, 1c and a main buffer 3a, 3b, 3c for each first data type and an overflow buffer 5a, 5b, 5c, 5d for each first and second data type, see Bartel para [0072]. The newest valid data packet is interpreted as the The buffers are all last-in-first-out (LIFO) buffers or stacks, see Bartel para [0012]).


 	Bartels in view of Hanscom teaches the apparatus according to claim 1, wherein the control logic is equipped to continue providing the same newest valid data packet until a newer valid data packet is available. (interpreted as Incoming data items are relayed to a distributor 57 which is adapted to distribute the data items depending on the operation mode and the data type of the data items to one of the buffers 1, 3, 5 of the transmitter 53. In FIG. 6 the buffers 1, 3, 5 are only generally indicated and not shown in detail. In particular, the transmitter 53 comprises a live buffer 1a, 1b, 1c and a main buffer 3a, 3b, 3c for each first data type and an overflow buffer 5a, 5b, 5c, 5d for each first and second data type, see Bartel para [0072]. The newest valid data packet is interpreted as the The buffers are all last-in-first-out (LIFO) buffers or stacks, see Bartel para [0012]).

Regarding claim 8,
 	Bartels in view of Hanscom teaches a system comprising: a transmitter; a receiver; and an apparatus according to claim 1, wherein the apparatus is equipped to provide to the receiver a continuous flow of data packets transmitted in a buffered manner from the transmitter.  (interpreted as At block 608, based on receiving the notification indicator 414, the controller 110 reads the cut-through buffer 402 from the second clock domain 416 continuously without pausing until the one or more values are retrieved and any additional values written to the cut-through buffer 402 during the reading of the one or more values are retrieved, see Hanscom para [0029]).


Regarding claim 9,
 	Bartels in view of Hanscom teaches the system according to claim 8, wherein the transmitter is equipped to read back a data packet from the buffer that has the newest valid data packet and to write (interpreted as Incoming data items are relayed to a distributor 57 which is adapted to distribute the data items depending on the operation mode and the data type of the data items to one of the buffers 1, 3, 5 of the transmitter 53. In FIG. 6 the buffers 1, 3, 5 are only generally indicated and not shown in detail. In particular, the transmitter 53 comprises a live buffer 1a, 1b, 1c and a main buffer 3a, 3b, 3c for each first data type and an overflow buffer 5a, 5b, 5c, 5d for each first and second data type, see Bartel para [0072]. The newest valid data packet is interpreted as the The buffers are all last-in-first-out (LIFO) buffers or stacks, see Bartel para [0012]).

Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (Pub No 20170142022) in view of Hanscom (Pub No 20180089114) and Sasaki (Pub No 20090074308)

Regarding claim 3,
 	Bartels in view of Hanscom teaches the apparatus according to claim 1, wherein the control logic is equipped to flag a data packet as invalid if, while a data packet is being read out from a buffer, a part of the data packet that is still to be read out is overwritten. 
 	Sasaki teaches the apparatus according to claim 1, wherein the control logic is equipped to flag a data packet as invalid if, while a data packet is being read out from a buffer, a part of the data packet that is still to be read out is overwritten. (interpreted as The predetermined timing when the buffer memory 1211 or 1212 is overwritten may be controlled using a flag, which changes its value as the unit data is read out from the buffer memory 1211 or 1212. The value of flag may be controlled by, for example, the memory controller 123 or the CPU 15, see para [0101]).


Regarding claim 11,
 	Bartels in view of Hanscom teaches the method according to claim 10, however does not teach further comprising: generating a read error signal if, while a data packet is being read out from one of the buffers, writing a data packet into one of the buffers is begun. 
 	Sasaki teaches further comprising: generating a read error signal if, while a data packet is being read out from one of the buffers, writing a data packet into one of the buffers is begun. (interpreted as The predetermined timing when the buffer memory 1211 or 1212 is overwritten may be controlled using a flag, which changes its value as the unit data is read out from the buffer memory 1211 or 1212. The value of flag may be controlled by, for example, the memory controller 123 or the CPU 15, see para [0101]).
	It would have been obvious to one of ordinary skill in the art to combine the flagging taught by Bartels in view of Hanscom with the overwritten flagging taught by Sasaki since it would have been a simple substitution of one error type for another to indicate failure in the system.

Claim 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (Pub No 20170142022) in view of Hanscom (Pub No 20180089114) and Kuo (Pub No 20050141535)

Regarding claim 4 and 12,

 	Kuo teaches wherein the control logic is equipped to generate a read error signal when a data packet is read out that is flagged as invalid during or after the writing of the data packet. (interpreted as If a parity error occurs while data is read from FCIFIFO 32 of the Ingress NP 30 before being returned to ME transfer register(s) 36, an error bit in the interface control CSR 38 of Ingress NP is set and the core processor (not shown) may be interrupted. The corrupted data is pushed back to the ME with an error signal asserted, see para [0037]).
	It would have been obvious to one of ordinary skill in the art to combine the flagging taught by Bartels in view of Hanscom with the error signal taught by Kuo since it would have been a simple substitution of one error type for another to indicate failure in the system.

Claim 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (Pub No 20170142022) in view of Hanscom (Pub No 20180089114) and AlHarbi (Pub No 20140283088).

Regarding claim 7 and 13,
 	Bartels in view of Hanscom teaches the apparatus according to claim 1, wherein the control logic is equipped to generate an overflow signal when a valid data packet is overwritten without having been read out; and/or to generate an underflow signal when a valid data packet is read out more than once. 
 	AlHarbi the apparatus according to claim 1, wherein the control logic is equipped to generate an overflow signal when a valid data packet is overwritten without having been read out; and/or to generate an underflow signal when a valid data packet is read out more than once.  (interpreted as In general, both technologies rely on placing canaries between buffers and other sensitive data on the stack so that when an overflow occurs these values will be overwritten indicating a buffer overflow condition, see para [0013]).
	It would have been obvious to one of ordinary skill in the art to combine the flagging taught by Bartels in view of Hanscom with the error signal taught by AlHarbi since it would have been a simple substitution of one error type for another to indicate failure in the system.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels (Pub No 20170142022) in view of Hanscom (Pub No 20180089114) and Ellis (Pub No 20180349035).

Regarding claim 14,
 	Bartels in view of Hanscom teaches the method according to claim 10, however does not teach further comprising: readback, by the transmitter, of a data packet and repeated writing of the read-back data packet into a buffer when the transmitter has no valid data packet that is more current, but is equipped to write a data packet into the apparatus at specific points in time.
 	Ellis teaches further comprising: readback, by the transmitter, of a data packet and repeated writing of the read-back data packet into a buffer when the transmitter has no valid data packet that is more current, but is equipped to write a data packet into the apparatus at specific points in time. (interpreted as The writing of multi-level cells may involve readback data that is directed by the buffer manager 172 to slower off-chip buffer 176 instead of an on-chip buffer 174 so that the on-chip buffer can receive and service new write request data, see para [0059]).
	It would have been obvious to one of ordinary skill in the art to combine the flagging taught by Bartels in view of Hanscom with the error signal taught by Goss to provide backup copy of the data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461